DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via electronic correspondence with Eugene Rosenthal on 3/31/2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) A method for providing invitation links to access a protected resource, comprising: 
creating a plurality of invitation links for accessing the protected resource, each of the invitation links of the plurality includes a secret invitation code encoded therein, the secret invitation code of each of the invitation links of the plurality being different from the secret invitation code any of the other invitation links of the plurality; 
sending, to at least one invitee, at least one of the invitation links for accessing the protected resource, wherein the secret invitation code is unique to each invitee, the invitation link is sent to the at least one invitee through a primary communication channel; 
upon detecting an attempt to access the at least one protected resource via the at least one invitation link, determining whether the encoded secret invitation code matches a known secret invitation code; 

upon determining that the verification process has been passed, granting access to the protected resource; 
wherein the protected resource is stored in a cloud storage system and is one of at least a file and a folder.

Claim 16. (Currently Amended) A non-transitory computer readable medium having stored thereon instructions for causing one or more processing units to execute a method of: 
providing invitation links to access a protected resource, comprising: 
creating a plurality of invitation links for accessing the protected resource, each of the invitation links of the plurality includes a secret invitation code encoded therein, the secret invitation code of each of the invitation links of the plurality being different from the secret invitation code any of the other invitation links of the plurality; 
sending, to at least one invitee, at least one of the invitation links for accessing the protected resource, wherein the secret invitation code is unique to each invitee, the invitation link is sent to the at least one invitee through a primary communication channel; 
upon detecting an attempt to access the at least one protected resources via the at least one invitation link, determining whether the encoded secret invitation code matches a known secret invitation code; 
upon determining that the secret invitation code matches the known secret invitation code, performing a verification process to authenticate the invitee via a secondary channel of communication, the verification process including transmitting via the secondary channel of 
upon determining that the verification process has been passed, granting access to the protected resource; 
wherein the protected resource is stored in a cloud storage system and is one of at least a file and a folder.

Claim 17. (Currently Amended) A system for providing invitation links to access a protected resource with enhanced protection, comprising: 
a processing unit; and 
a memory, the memory containing instructions that, when executed by the processing unit, configure the system to: 
create a plurality of invitation links for accessing the protected resource, each of the invitation links of the plurality includes a secret invitation code encoded therein, the secret invitation code of each of the invitation links of the plurality being different from the secret invitation code any of the other invitation links of the plurality; 
send, to at least one invitee, at least one of the invitation links for accessing the protected resource, wherein the secret invitation code is unique to each invitee, the invitation link is sent to the at least one invitee through a primary communication channel; 
upon detecting an attempt to access the at least one protected resource via the at least one invitation link, determine whether the encoded secret invitation code matches a known secret invitation code; 
upon determining that the secret invitation code matches the known secret invitation code, perform a verification process to authenticate the invitee via a secondary channel of communication, the verification process including transmission via the secondary channel of 
upon determining that the verification process has been passed, grant access to the protected resource; 
wherein the protected resource is stored in a cloud storage system and is one of at least a file and a folder.

Claim 23. (Currently Amended) A method for a secured registration process, comprising: 
creating a plurality of invitation links for accessing the secured registration process, each of the invitation links of the plurality includes a secret invitation code encoded therein, the secret invitation code of each of the invitation links of the plurality being different from the secret invitation code any of the other invitation links of the plurality; 
sending, to at least one invitee, at least one invitation link for registering for a service, wherein the secret invitation code is unique to each invitee, the at least one invitation link is sent to the at least one invitee through a primary communication channel; 
upon detecting an attempt to access the at least one secured registration process via the at least one invitation link, determining whether the encoded secret invitation code matches a known secret invitation code; 
upon determining that the known secret invitation code matches a known secret invitation code[[]], displaying a registration process; and 
performing a verification process to authenticate the invitee via a secondary channel of communication, the verification process including transmitting via the secondary channel of communication a message including a verification challenge containing information upon which the verification process is based.

Claim 26. (Currently Amended) A system for a secured registration process, comprising: 

a memory, the memory containing instructions that, when executed by the processing unit, configure the system to: 
create a plurality of invitation links for accessing the secured registration process, each of the invitation links of the plurality includes a secret invitation code encoded therein, the secret invitation code of each of the invitation links of the plurality being different from the secret invitation code any of the other invitation links of the plurality; 
send, to at least one invitee, at least one invitation link for registering for a service, wherein the at least one invitation link includes a secret invitation code encoded therein, wherein the secret invitation code is unique to each invitee, the at least one invitation link is sent to the at least one invitee through a primary communication channel; 
upon detecting an attempt to access the at least one secured registration process via the at least one invitation link, determine whether the encoded secret invitation code matches a known secret invitation code; 
upon determining that the known secret invitation code matches a known secret invitation code[[]], display a registration process; and 
perform a verification process to authenticate the invitee via a secondary channel of communication, the verification process including transmission via the secondary channel of communication a message including a verification challenge containing information upon which the verification process is based.

Allowable Subject Matter
Claims 1, 5-14,16-19 and 23-31 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751.  The examiner can normally be reached on 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/            Examiner, Art Unit 2432